Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se une el Juez Asociado Señor Hernández Denton.
Es menester narrar en detalle los hechos precisos del caso de autos para que se entienda por qué estimo inco-rrecto y muy injusto el dictamen de la mayoría.
I — i
A principios de julio de 1993, un grupo de empleados regulares de carrera de varias dependencias del Municipio de Comerío (en adelante el Municipio), y otros empleados, realizaron un breve paro laboral de un (1) día en contra de la administración municipal. Dicho paro se llevó a cabo por diversos motivos. Por un lado, se protestaba por el despido de más de cuarenta y ocho (48) empleados transitorios que pertenecían al Partido Popular Democrático y quienes ha-bían sido sustituidos en sus cargos por empleados afiliados al Partido Nuevo Progresista. Por otro lado, el paro respon-día también al reclamo de mejores condiciones de empleo. En particular, se apuntaba a la tensión que existía en el Departamento de Obras Públicas Municipal, en el cual el Supervisor portaba un arma de fuego en el área de trabajo *210y hacía alarde de ello. Los empleados de carrera exigían que se les respetara en su trabajo como profesionales.
El paro dio lugar a que se llegase a un acuerdo, entre los representantes del Alcalde de Comerío (en adelante el Al-calde) y los representantes de los empleados, de dialogar sobre los problemas planteados por estos últimos. Los em-pleados manifestantes fueron amonestados por su acción y se les descontó de su sueldo el día que estuvieron en el paro.
Luego del paro, en agosto de 1993, conforme al acuerdo antes mencionado, se celebró una reunión entre los repre-sentantes del Alcalde y los de los empleados. Los últimos presentaron unos reclamos laborales, y los representantes del Alcalde acordaron que los considerarían para decidir si podían ser acogidos. Se celebró una segunda reunión, pero no se llegó a acuerdo alguno, quedando pendiente el asunto para una tercera reunión, la que nunca llegó a realizarse. El Alcalde no estuvo presente en ninguna de las dos re-uniones aludidas.
Como el diálogo iniciado no había dado frutos y se había estancado, los empleados decidieron que no les quedaba otra alternativa que recurrir de nuevo al paro. El segundo paro comenzó el 12 de noviembre de 1993. Los manifestan-tes llegaron a la Alcaldía a eso de las 11:00 a.m. portando pancartas alusivas a la negativa del Alcalde de dialogar con ellos. Su paro fue apoyado por la Unión Bonafide de Empleados Municipales.
En reacción al paro, el Auditor y el Director de Personal del Municipio procedieron a solicitar informes de asisten-cia de las distintas dependencias municipales para preci-sar quiénes se habían unido al mismo. El Alcalde, por su parte, procedió a activar la Defensa Civil para atender los servicios que pudieran afectarse por el paro, tales como el recogido de basura y la provisión de agua potable a secto-res del Municipio que la necesitaban.
*211El paro duró tres días. Concluido éste, el Alcalde desti-tuyó a veinticuatro empleados que se identificaron como participantes en dicho paro. A otros, quienes no fueron identificados como participantes en el paro pero que falta-ron al trabajo en esos días, se les descontó la ausencia de su sueldo.
Los destituidos apelaron ante la Junta de Apelaciones del Sistema de Administración de Personal (en adelante J.A.S.A.P.) y alegaron que su despido fue debido a motiva-ciones políticas. Se adujo que todos los manifestantes des-tituidos eran afiliados al Partido Popular Democrático.
J.A.S.A.P. confirmó los despidos. Resolvió que el paro era ilegal y que, como sus participantes habían sido amo-nestados ya una vez por dicha conducta, procedía en esta ocasión la destitución.
El Tribunal de Primera Instancia declaró no ha lugar la solicitud de revisión de los destituidos. El Tribunal de Cir-cuito de Apelaciones igualmente denegó el auto de certio-rari solicitado por los empleados en cuestión. Inconforme con este resultado, acudieron ante nos y alegaron, entre otros, la comisión del error siguiente:
(b) Erró el Tribunal al concluir que “la medida tomada de destituir a los peticionarios, aunque la más severa, [no fue desproporcionada] y se justificaba bajo las circunstancias de este caso”.
El 12 de julio de 1996 expedimos el recurso solicitado. La parte recurrida presentó su alegato el 19 de agosto de 1996.
i hH
Como se sabe, el derecho constitucional a la negociación colectiva y a la huelga sólo se extiende a los empleados de patronos privados y a los de agencias e instrumentalidades del Gobierno que funcionan como negocios privados. Art. *212II, Secs. 17 y 18, Const. E.L.A., L.P.R.A., Tomo 1. No am-para a los empleados de los municipios, ya que evidente-mente éstos no son una agencia o instrumentalidad del Gobierno que opere como negocio privado. Por razón de lo anterior, el paro en que participaron los peticionarios en noviembre de 1993 no era una actividad concertada prote-gida por ley.
Ahora bien, cabe preguntarse si bajo las circunstancias de este caso estaba justificada una medida tan severa como la destitución. Es norma reiterada de este Tribunal que la destitución de un empleado público “es una medida drásti-ca”, un “castigo extremo”, que no se justifica cuando la falta cometida por el empleado es sólo “reprobable”. Pro-cede únicamente cuando la falta del empleado público “constituy[a] tal conducta desordenada”, o sea “de tal gra-vedad como para justificar su destitución”. Así, pues, pro-cede cuando el empleado público incurre en un “abandono de servicio de carácter vicioso”. (Enfasis suplido.) Rodrigo v. Tribunal Superior, 101 D.P.R. 151, 167-168 (1973); Lebrón v. Junta de Personal, 100 D.P.R. 164 (1971). Véase, además, Srio. de Instrucción v. Quiñones Díaz, 108 D.P.R. 344 (1979).
En el caso de autos, la actuación de los empleados des-tituidos, si bien era reprobable, ya que afectó la prestación de servicios municipales, no fue tan extrema como para jus-tificar el castigo drástico de la destitución. Nótese que los empleados destituidos tenían agravios y reclamos legíti-mos que no fueron atendidos adecuadamente. El Alcalde no había cumplido con su obligación de prestar debida atención a los planteamientos y a las quejas de estos em-pleados y a mantener un clima positivo de trabajo con-forme lo provisto en la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 y en la Ley de Personal del Servicio Público de Puerto Rico, 21 L.P.R.A. see. 4109 y 3 L.P.R.A. see. 1356, respectivamente. Nótese, además, que el paro fue breve y que ocurrió en el *213contexto de una pugna de carácter político, en las cuales el celo partidista tiende a exacerbarse y a abrir las puertas para el discrimen solapado. Finalmente, debe tomarse en cuenta también que los despedidos eran empleados regula-res de carrera, algunos de los cuales tenían muchos años de servicio y estaban próximos a jubilarse.
En vista de las particulares circunstancias antes rese-ñadas, es injusto privar a los peticionarios de su empleo, como lo hizo el Alcalde con estos opositores de otro partido. La única actuación, que argüiblemente podría justificar un castigo tan drástico y severo como el que se impuso en este caso, sería la realización de actos violentos por los destitui-dos, pero ello no ocurrió aquí. Conforme los hallazgos de la propia J.A.S.A.P., durante el paro supuestamente se profi-rieron palabras soeces e incluso se lanzó una piedra que le ocasionó daños a un camión de la Defensa Civil. Pero tales actos, asumiendo que puedan catalogarse como “violentos”, no se les adjudicaron específicamente a ninguno de los destituidos. No hay nada en las determinaciones de J.A.S.A.P. que impute un acto de violencia a alguno de los despedidos. La determinación de J.A.S.A.P. se basó única-mente en que los peticionarios participaron en un paro, por lo que la aplicación aquí de la sanción de despido es clara-mente extrema, injusta y contraria a la norma que este Tribunal ha sostenido reiteradamente.
En este caso existían medidas disciplinarias más razo-nables, como la reducción salarial por los días de ausencia y posiblemente alguna suspensión temporal breve, en vista de que era la segunda vez que algunos de estos empleados iban a un paro. Lo que no procedía era la destitución.
Por las razones expuestas, yo revocaría, dejaría sin efecto la destitución de los peticionarios y devolvería el caso a J.A.S.A.P. para que determine una sanción conforme a lo antes señalado.